                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:20-CV-00232-GCM
 GLOBAL IMPACT MINISTRIES,
 DAVID BENHAM,
 CITIES4LIFE, INC.,

                   Plaintiffs,

    v.                                                          ORDER

 MECKLENBURG COUNTY,
 CITY OF CHARLOTTE,

                   Defendants.


         THIS MATTER comes before the Court upon Defendant Mecklenburg County’s Motion

to Dismiss (ECF Doc. 18) and Defendant City of Charlotte’s Motion to Dismiss for Lack of Subject

Matter Jurisdiction (ECF Doc. 20) (collectively, “Motions to Dismiss”). Now being fully briefed,

the Court finds the following.

         I.       BACKGROUND

         Plaintiffs David Benham, Cities4Life, Inc. (“Cities4Life”), and Global Impact Ministries

(“Love Life”) filed this action after members of the Charlotte Mecklenburg Police Department

arrested or cited Plaintiff Benham, President of Cities4Life, and others from Cities4Life and Love

Life for advocating pro-life issues in contravention of a proclamation banning gatherings of ten or

more people. See ECF Doc. 1, ¶ 7–8. The arrests occurred under a Revised Joint Proclamation

(“Proclamation”) issued by the Mecklenburg County Board of Commissioners and the Mayor of

the City of Charlotte. Id. ¶ 8. The Proclamation was issued on March 24, 2020, and the incidents

leading to this Complaint largely occurred on April 4, 2020. See id. ¶¶ 83, 138. This action was

filed on April 18, 2020, and the Proclamation was rescinded on April 29, 2020. ECF Doc. 21 at



              Case 3:20-cv-00232-GCM Document 33 Filed 03/16/21 Page 1 of 9
2. Plaintiffs’ Complaint requests a temporary restraining order, preliminary injunction, and

permanent injunction, as well as declaratory judgment as to the unconstitutionality of the

Proclamation and its application. ECF Doc. 1 at 45. The Complaint also requests compensatory

damages and nominal damages. Id. Defendants’ Motions to Dismiss followed on July 10, 2020.

Many of the issues raised in the Motions to Dismiss largely mirror each other and, although argued

separately, the Court considers the Motions conjunctively. Any additional relevant facts are

included in the discussion section herein.

       II.     DISCUSSION

       Defendants argue numerous reasons for the Court to dismiss Plaintiffs’ complaint,

including mootness, standing, the Younger abstention doctrine, and failure to state a claim upon

which relief may be granted. This Court cannot proceed if it lacks subject matter jurisdiction, so

its analysis begins with the Rule 12(b)(1) motions.

       When a Rule 12(b)(1) motion challenging subject matter jurisdiction is raised, the plaintiff

bears the burden of proof as to subject-matter jurisdiction. Richmond, Fredericksburg & Potomac

R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). Where a defendant contends that a

complaint fails to allege sufficient facts upon which subject matter jurisdiction can be invoked,

“the facts alleged in the complaint are taken as true, and the motion must be denied if the complaint

alleges sufficient facts to invoke subject matter jurisdiction.” Kerns v. United States, 585 F.3d

187, 192 (4th Cir. 2009). Defendants do not argue the truth of the facts alleged in Plaintiffs’

complaint, so this standard of review applies to the Rule 12(b)(1) Motions to Dismiss.

       A. Mootness

       The Court must consider whether the issues raised in the Complaint are moot, given that

the Proclamation was rescinded on April 29, 2020. The Court’s jurisdiction is limited to that of




         Case 3:20-cv-00232-GCM Document 33 Filed 03/16/21 Page 2 of 9
live cases and controversies. U.S. Const. art. III, § 2, cl. 1. Even if a claim was live when the

complaint was filed, a subsequent event could moot the claim. Catawba Riverkeeper Found. v.

N.C. Dep’t of Transp., 843 F.3d 583, 588 (4th Cir. 2016). The repeal or expiration of a statute

generally renders a claim for prospective relief moot. See Burke v. Barnes, 479 U.S. 361, 363

(1987); Diffenderfer v. Cent. Baptist Church of Miami, Inc., 404 U.S. 412, 414 (1972); Valero

Terrestrial Corp. v. Paige, 211 F.3d 112, 116 (4th Cir. 2000). In certain circumstances, a claim

could remain live if the defendant only voluntarily repealed a law. See Valero Terrestrial Corp.,

211 F.3d at 116. However, legal changes “that discontinue a challenged practice” are typically

enough to render a case moot, except in situations such as where the defendant openly indicates

intent to reenact an identical provision later. Id. Alternatively, sometimes a claim for prospective

relief remains live where the claim is “capable of repetition, yet evading review.” Davis v. Fed.

Election Comm., 554 U.S. 724, 735 (2008). Such exception applies if (1) the duration of the

challenged action is too short to be fully litigated prior to its cessation or expiration and (2) a

reasonable expectation exists that the same party will be subject to the same action again. Id.

Here, the Court finds that the exceptions to the general rule that repeal or expiration of a law

renders prospective claims for relief moot do not apply. Plaintiffs’ requests for prospective relief

are moot.

       Next, the Court must address whether Plaintiffs’ requests for compensatory and nominal

damages leave a portion of this case live. In the Fourth Circuit, even where requests for

prospective relief are deemed moot, requests for monetary damages remain live. See, e.g., Mellen

v. Bunting, 327 F.3d 355, 365 (4th Cir. 2003). Thus, Plaintiffs’ monetary claims for relief are live.

However, Defendants argue Plaintiffs do not have standing to recover the damages they seek.

Thus, the Court will next examine the issue of standing.




         Case 3:20-cv-00232-GCM Document 33 Filed 03/16/21 Page 3 of 9
       B. Standing

       Defendants argue Plaintiffs’ claims for damages are not the type to create standing, even if

Plaintiffs succeed on the merits. To have standing, a plaintiff must establish

       (1) it has suffered an “injury in fact” that is (a) concrete and particularized and (b)
       actual or imminent, not conjectural or hypothetical; (2) the injury is fairly traceable
       to the challenged action of the defendant; and (3) it is likely, as opposed to merely
       speculative, that the injury will be redressed by a favorable decision.

Lane v. Holder, 703 F.3d 668, 671 (4th Cir. 2012) (quoting Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000)). As for an association or organization’s

standing, an organization may sue for injury to itself and to vindicate its own rights, and it may

also sue on behalf of its members. Warth v. Seldin, 422 U.S. 490, 511 (1975). “An organization

may suffer an injury in fact when a defendant’s actions impede its efforts to carry out its mission.”

Lane, 703 F.3d at 674; see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982) (noting

that when allocation of resources harms an organization to the extent of impeding its mission, it

undoubtedly suffers an injury). Additionally, to have representational standing, the association

must show that (1) “its members would otherwise have standing to sue in their own right”; (2) “the

interests it seeks to protect are germane to the organization’s purpose”; and (3) “neither the claim

asserted nor the relief requested requires the participation of individual members in the lawsuit.”

Hunt v. Wash. State Apple Advert. Comm., 432 U.S. 333, 343 (1977).

       As to the compensatory damages claim, Defendants argue it is not enough to have

expended resources in preparation for a lawsuit or to claim injury when an organization has

decided to spend money educating its members or undertaking litigation. See Lane, 703 F.3d at

671; NAACP v. City of Kyle, 626 F.3d 233, 238 (5th Cir. 2010). Defendants argue that Plaintiffs

only allege bare and conclusory facts to support that their damages were necessitated by the

Proclamation and argue that the damages sought are not enough to support the requirements for




         Case 3:20-cv-00232-GCM Document 33 Filed 03/16/21 Page 4 of 9
standing. Plaintiffs claim they “incurred costs as a result of the Proclamation and Defendants’

unlawful application of the Proclamation.” ECF Doc. 1, ¶ 144. The only example Plaintiffs plead

regarding compensatory damages relates to an attorney driving to Charlotte at the time of the

arrests. Id. ¶ 145. Yet, the Court deems that Plaintiffs have sufficiently alleged facts to support

standing on the compensatory damages claim at the pleadings stage, where the Plaintiffs claim the

Proclamation unconstitutionally inhibited them from advocating for their missions and they

expended resources due to the allegedly unconstitutional enforcement of the Proclamation.

       Even if Plaintiffs had failed to adequately plead standing pursuant to the compensatory

damages claim, they also request nominal damages. The law recognizes a right to nominal

damages even without proof of actual injury. See Carey v. Piphus, 435 U.S. 247, 248 (1978); see

also Uquegbunam v. Preczewski, No. 19–968, slip op. at 11 (U.S. Mar. 8, 2021) (concluding

recently that “a request for nominal damages satisfies the redressability element of standing where

a plaintiff’s claim is based on a completed violation of a legal right”).

       Moreover, looking beyond Plaintiffs’ own standing to sue, while an organization ordinarily

will not have representational standing to sue for damages on behalf of its injured members, that

rule does not necessarily apply where the organization is suing for nominal damages on its

members’ behalf.       See Warth, 422 U.S. at 511, 515 (discussing the requirements for

representational standing and noting that an award for compensatory damages requires

participation of individual members in the lawsuit); Am. Humanist Ass’n v. Perry, 303 F. Supp. 3d

421, 427, 433 (E.D.N.C. 2018) (finding representational standing and allowing nominal damages);

see also Clark v. McDonald’s Corp., 213 F.R.D. 198, 212 (D.N.J. 2003) (acknowledging that

claims for compensatory damages ordinarily do not allow for representational standing but there




         Case 3:20-cv-00232-GCM Document 33 Filed 03/16/21 Page 5 of 9
may be an exception “where an association seeks only nominal damages on behalf of its members

without reference to their individual circumstances”).

           Here, Plaintiffs allege facts to support that that the constitutional rights of Plaintiff Benham,

an officer of Cities4Life, other members of Cities4Life, and members of Love Life have been

violated through arrests, citations, and threats of enforcement. Nevertheless, Defendants argue

that, because Plaintiffs explicitly do not seek damages resulting out of the arrests and/or citations

that occurred, they have not plead sufficient facts to support a claim to nominal damages. Plaintiffs

further allege facts supporting that the threats of enforcement forced Plaintiffs to refrain from

carrying out their missions through freedom of speech, freedom of religion, and freedom of

association. See, e.g., id. ¶¶ 169, 170, 190, 191, 219, 220. There are times when parties may be

entitled to nominal damages for past periods of chilling effects. See Abbott v. Pastides, 900 F.3d

160, 169 (4th Cir. 2018) (citing three other Fourth Circuit cases while acknowledging that past

chilling effects may amount to a cognizable First Amendment injury). Therefore, at the pleadings

stage, Plaintiffs have alleged facts to support that they may be entitled to recover nominal damages

for the Proclamation’s allegedly unconstitutional restriction on their First Amendment activities.

           C. Younger Abstention Doctrine

           Defendants next argue that, even if Plaintiffs have standing to sue for compensatory and

nominal damages, Plaintiffs’ claims for damages should be dismissed or stayed under the Younger

abstention doctrine. Absent a few extraordinary exceptions,1 the Younger abstention doctrine

recognizes that federal courts should avoid interfering with state proceedings where “(1) there is

an ongoing state judicial proceeding brought prior to substantial progress in the federal proceeding;

that (2) implicates important, substantial, or vital state interests; and (3) provides adequate



1
    These exceptions are not discussed herein because the parties do not attempt to argue such exceptions are relevant.



             Case 3:20-cv-00232-GCM Document 33 Filed 03/16/21 Page 6 of 9
opportunity to raise constitutional challenges.” Nivens v. Gilchrist, 444 F.3d 237, 241 (2006).

District courts have discretion in choosing to apply the Younger abstention doctrine. See id. at

242. Here, there are ongoing state criminal proceedings relating to the arrests or citations of

Plaintiff Benham and other members of Cities4Life and Love Life. These proceedings implicate

important state interests and provide an adequate opportunity for the parties in the state proceeding

to raise constitutional challenges. At first glance, the Younger abstention doctrine should apply.

       Nevertheless, questions of whether to apply the Younger abstention doctrine arise when

organizations such as Cities4Life or Love Life are not parties to the ongoing state criminal

proceeding. Courts have acknowledged that derivative abstention is sometimes required, even for

federal parties not present in the state proceedings, if the federal parties have a substantial stake in

the outcome of the state proceeding or the federal parties’ interests are intertwined with the parties

in the state proceeding. See Hicks v. Miranda, 422 U.S. 332, 348 (1975); Cinema Blue of

Charlotte, Inc. v. Gilchrist, 887 F.2d 49, 53 (4th Cir. 1989); Lighthouse Fellowship Church v.

Northam, 462 F. Supp. 3d 635, 646–47 (E.D. Va. 2020). “[F]ederal courts must look to the

practical effect of granting the relief sought.” Colonial First Props., LLC v. Henrico Cnty. Va.,

166 F. Supp. 2d 1070, 1077–80 (E.D. Va. 2001) (citing Cinema Blue of Charlotte, Inc. while

explaining the derivative abstention doctrine under Younger); see also Am. Civil Liberties Union

v. Bozardt, 539 F.2d 340, 343 (4th Cir. 1976) (analyzing a case where the equitable relief sought

on behalf of all ACLU associates “would directly interfere with the pending state proceedings”

against one of its associates “and have the effect of circumventing the Younger restrictions”).

       Clearly, allowing Plaintiff Benham’s federal claims to proceed would violate the Younger

abstention doctrine. Moreover, Cities4Life and Love Life share a close relationship and alignment

of interests with Plaintiff Benham and the state court proceedings. This Court cannot practically




         Case 3:20-cv-00232-GCM Document 33 Filed 03/16/21 Page 7 of 9
consider Plaintiffs’ right to compensatory or nominal damages without undoubtedly interfering

with the criminal proceedings now pending before the state court regarding enforcement of the

rescinded Proclamation. The third parties’ interests are so intertwined with the state court

proceedings that the Court should exercise discretion in abstaining under Younger.

       Nevertheless, the Court must still address whether it should dismiss or stay this case.

Typically, when a district court abstains based on Younger, it should dismiss the case. Nivens, 444

F.3d at 247. However, dismissal is not invariably required, and a stay is necessary where claims

for monetary damages are made that cannot be redressed in the state proceeding. Id. at 248;

Clowdis v. Silverman, 666 F. App’x 267, 270–71 (4th Cir. 2016).             Plaintiffs’ claims for

compensatory and nominal damages cannot be redressed in the state proceeding. So, even while

the Court abstains under Younger, dismissal is not appropriate. The Court will stay this proceeding

pending the ultimate disposition of the state proceedings.

       D. Mecklenburg County’s Rule 12(b)(6) Motion to Dismiss

       Because a stay is necessary pursuant to Younger, the Court will not address Mecklenburg

County’s final argument regarding its Rule 12(b)(6) Motion to Dismiss, ECF Doc. 19 at 9–26,

which will be denied without prejudice pending the ultimate disposition of the underlying state

proceedings.

       III.    ORDER

       IT IS THEREFORE ORDERED:

   1. Defendant Mecklenburg County’s Motion to Dismiss (ECF Doc. 18) is GRANTED IN

       PART AND DENIED IN PART, as indicated herein;

   2. Defendant City of Charlotte’s Motion to Dismiss for Lack of Subject Matter Jurisdiction

       (ECF Doc. 20) is GRANTED IN PART AND DENIED IN PART as indicated herein;




         Case 3:20-cv-00232-GCM Document 33 Filed 03/16/21 Page 8 of 9
3. This matter is STAYED pending the resolution of the related state court proceedings;

4. The parties shall file a joint status report when the related state court proceedings are

   ultimately terminated.

   SO ORDERED.

                                   Signed: March 16, 2021




     Case 3:20-cv-00232-GCM Document 33 Filed 03/16/21 Page 9 of 9
